DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Status of Claims
Claims 1-5, and 7-14 and 17 are pending.
All claims are currently rejected.

Response to Arguments
Claim 1 elements “communication interface”, “recognition device” and “recognition element” are no longer interpreted under 35 U.S.C. 112(f) pursuant of Applicant’s amendments filed 10/18/2022.
Applicant remarks on pages 7-8 of Applicant’s responses filed 10/18/2022 that Lemmerhirt, Gubbini, and Halmann fail to teach wherein the first type of console device is associated with a first communication standard and the second type of console device is associated with a second communication standard.
Applicant’s remarks have been fully considered and found persuasive. 
However, new grounds of rejections have been in view of newly found prior art, Poland (US 20100160785) which teaches an ultrasound in communication with different console devices as shown in figs. 2a-2c using respective communication standards. 
Furthermore, Gubbini has been relied upon to teach the limitations reciting wherein the communication interface is configured to recognize the type of the console device, wherein the communication interface is configured to determine the type of the console device based on a determination of whether the console device is associated with the first communication standard or the second communication standard.
Gubbini includes identifying a type of communications interface of an ultrasound console in communication with an ultrasound imaging probe and selecting a communications port of the probe for communication between the probe and the console based on the identified type of communications interface (paragraph 9) and in fig. 8 provides steps for determining the type of connected console and its applications based on the type of communication interface.
Applicant’s arguments regarding claim 3 on page 9 that Frelburger have been fully considered and found persuasive.
However, newly found prior art, Little (US 20060058652), describes in paragraphs 35-36, a step of shifting from a higher frame rate mode, corresponding to a higher power consumption mode, to a lower frame rate mode, corresponding to a power-down cycle mode
Therefore, the claims stand rejected.

Withdrawn Objections
Pursuant of Applicant’s responses filed 10/18/2022, the objections made to claims 1 and 16 have been withdrawn.

Withdrawn Rejections
Pursuant of Applicant’s responses filed10/18/2022, the rejections made to claims 1-5 and 7-16 under 35 U.S.C. 112(a) have been withdrawn. 
Pursuant of Applicant’s responses filed 10/18/2022, the rejections made to claim 15 under 35 U.S.C. 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the console device of the second type further comprises a central processing unit for operating the mobile console and a display unit configured to receive display data and to generate an image”, however, claim 1 from which claim 14 depends recites the first type of console device as comprising a mobile device. Hence, the inconsistency of the recitation of claim 14 with respect to the console device renders the claim indefinite. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 7-9, 11, 13-14 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Poland, et al., US 20100160785 in view of Gubbini, et al., US 20120022379 and Little, B.W., US 20060058652.

Regarding claim 1, Poland teaches an ultrasound imaging system, comprising: 
an image acquisition device comprising a transducer array (ultrasound probe 10 of fig. 1a) configured to transmit ultrasound pulses and to receive ultrasound receive signals (paragraph 23); 
a console device (see figs. 2a-2c for the base station host systems) selected from a first type of console device comprising a mobile device (see laptop of fig. 2B and paragraph 28) and a second type of console device comprising a cart-supported console (see fig. 2a for the cart-borne ultrasound system 40), 
wherein the first type of console device is associated with a first communication standard (paragraph 28 states, with respect to the laptop computer, that “The case 50 houses the electronics of the host system including the transceiver for communication with the wireless probe. The transceiver may be located inside the case 50, in an accessory bay of the case such as one for a media drive or battery. The transceiver may also be configured as a PCMCIA card or USB-connected accessory to the system”) and the second type of console device is associated with a second communication standard (paragraph 27 states, with respect to the cart-borne ultrasound system, that “In accordance with the principles of the present invention the cart-borne system 40 has one or more antennas 44 for the transmission and reception of signals 16 between the wireless probe and the host system. Other communication techniques besides r.f. signals may alternatively be employed such as an infrared data link between the probe and the system”[sic]. Hence, there are two different communication standards provided for connecting the laptop computer and the cart-borne ultrasound host system to the probe); 
a signal processor (see paragraph 39 for the digital signal processor (DSP)) configured to generate image data based at least in part on the ultrasound receive signals (paragraph 39); and
a communication interface (see antenna in the wireless ultrasound probe (paragraph 23), the transceiver 54 of the laptop computer (paragraph 28) and the antennas 44 of the cart-borne ultrasound system (paragraph 27)) coupling the image acquisition device to the console device (paragraph 23), 
Poland does not teach wherein the communication interface is configured to recognize the type of the console device, wherein the communication interface is configured to determine the type of the console device based on a determination of whether the console device is associated with the first communication standard or the second communication standard. 
However, Gubbini teaches an ultrasound imaging system 100 of fig. 1 which includes a controller 106 of fig. 1 and paragraph 23 and a communication interface including (interface 110 of the console, the channel 111 and the interface 107 in paragraphs 27-28, wherein the communication interface is configured to recognize the type of the console device, wherein the communication interface is configured to determine the type of the console device based on a determination of whether the console device is associated with the first communication standard or the second communication standard (in fig. 8, Gubbini describes a protocol for identifying the type of interface, steps 804-806 and then based on the identified type of communication interface, identify a console that is connected, steps 807 and 808 to determine the type of applications supported by the console, for further image acquisitions steps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’ s apparatus such that the communication interface is configured to recognize the type of the console device, wherein the communication interface is configured to determine the type of the console device based on a determination of whether the console device is associated with the first communication standard or the second communication standard, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 
Poland in view of Gubbini does not teach wherein the communication interface is configured, in response to a determination that the console device is of the second type, to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state in which image data is generated for display by the console device at a second frame rate higher than the first frame rate.
However, Little teaches wherein the communication interface is configured, in response to a determination that the console device is of the second type, to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state in which image data is generated for display by the console device at a second frame rate higher than the first frame rate (paragraph 35 states that “by controller 110 determining a particular scan mode that the portable ultrasonic diagnostic system has been placed in, the acoustic signal frame rate may be adjusted to provide an optimized acoustic signal dead time circuitry power-down cycle. Specifically, by selecting a longer frame rate, controller 110 may control the acoustic signal dead time to facilitate increased power conservation”. This distinguishes the higher frame rate state which requires more power from the lower frame rate state which requires less power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s apparatus such that the communication interface is configured, in response to a determination that the console device is of the second type, to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state in which image data is generated for display by the console device at a second frame rate higher than the first frame rate, as taught by Little, as such providing an acoustic signal with sufficient quality during period of less power consumption time without affecting system operation (see paragraph 35 of Little).

Regarding claim 3, Poland in view of Gubbini and Little teaches all the limitations of claim 2 above.
Poland in view of Gubbini does not teach wherein, in the second operating state, the image acquisition hardware device is configured to consume more power than in the first operating state based on the second communication standard providing a power increase, as compared to the first communication standard, and wherein the power increase enables the higher second frame rate and an increase in signal acquisition processing.
However, Littler further teaches wherein, in the second operating state, the image acquisition hardware device is configured to consume more power than in the first operating state based on the second communication standard providing a power increase, as compared to the first communication standard, and wherein the power increase enables the higher second frame rate and an increase in signal acquisition processing (paragraphs 35-36 describe the shifting from a higher frame rate mode, corresponding to a higher power consumption mode, to a lower frame rate mode, corresponding to a power-down cycle mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s apparatus such that wherein, in the second operating state, the image acquisition hardware device is configured to consume more power than in the first operating state based on the second communication standard providing a power increase, as compared to the first communication standard, and wherein the power increase enables the higher second frame rate and an increase in signal acquisition processing, as taught by Little, as such providing an acoustic signal with sufficient quality during period of less power consumption time without affecting system operation (see paragraph 35 of Little).

Regarding claim 4, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland does not teach wherein the communication interface is configured to support at least two communication standards.
However, Gubbini further teaches wherein the communication interface is configured to support at least two communication standards (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s apparatus such that the communication interface is configured to support at least two communication standards, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 

Regarding claim 7, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland further teaches a portable probe having a probe housing, wherein the transducer array of the image acquisition hardware device is located within the probe housing (see wireless probe 10 in fig. 1 and paragraph 23).

Regarding claim 8, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland further teaches an image processor (DSA of paragraph 39) configured to receive the image data and to provide display data (paragraph 39).

Regarding claim 9, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland further teaches a beamformer (paragraph 24).

Regarding claim 11, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland does not teach wherein the communication interface comprises a cable-connected interface.
However, Gubbini further teaches wherein the communication interface comprises a cable-connected interface (see paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’ s apparatus such that the communication interface comprises a cable-connected interface, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 

Regarding claim 13, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland teaches wherein the console device (50 and 40) comprises a display (56 and 46) and an input device (52 and 42). Also see fig. 2 and paragraph 27-28.

Regarding claim 14, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland teaches wherein the console device of the second type (laptop computer paragraph 28) further comprises a central processing unit for operating the mobile console (paragraph 28 indicates that the console is a laptop computer and hence inherently includes a central processing unit) and a display unit (56) configured to receive display data and to generate an image (paragraph 28).

Regarding claim 17, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland does not teach wherein the determination of whether the console device is associated with the first communication standard or the second communication standard is based on a handshake procedure responsive to a connection between the image acquisition device and the console device.
Gubbini further teaches wherein the determination of whether the console device is associated with the first communication standard or the second communication standard is based on a handshake procedure responsive to a connection between the image acquisition device and the console device (paragraphs 57-60 describe steps 802-806 which are negotiating steps to establish communication between the probe and the console, as is the case for a handshake procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’ s apparatus such that the determination of whether the console device is associated with the first communication standard or the second communication standard is based on a handshake procedure responsive to a connection between the image acquisition device and the console device, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Poland in view of Gubbini and Little, as applied to claim 1, and further in view of Halmann, et al., US 20120099773.

Regarding claim 2, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland in view of Gubbini and Little does not teach wherein the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition.
However, Halmann teaches a system for toggling between a high frame rate setting and a high resolution setting while acquiring image data (see abstract), wherein the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition by stating in paragraph 38 that “In automatic switching embodiments, either a high resolution setting or a high frame rate setting can be automatically selected based on thresholds of change between successive data sets (e.g., successive 2D image frames and/or successive 3D volumes) during data acquisition.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s probe, as modified by Gubbini, such that the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition, as taught by Halmann, eliminating any delays in image acquisition and improving clinical outcomes (paragraph 60).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poland in view of Gubbini and Little, as applied to claim 1, and further in view of D’Angelo, et al, US 20040123106, hereafter referred to as “D’Angelo”.

Regarding claim 5, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland does not teach wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state. 
However, Gubbini teaches wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’ s apparatus such that the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 
Poland in view of Gubbini and Little does not teach wherein the second communication standard comprises a higher data transfer rate than the first communication standard.
However, D’Angelo teaches an apparatus for securing data (see paragraph 31) and includes in paragraph 33 that “to support faster communication and to reduce the real or perceived risks of wireless communication of the AE with a DC 40, CD 200, DO 300 and/or IASW 80 objects (for example during certain sensitive administrative processes), certain embodiments of the AE 1 may be provided with a " wired" interface connector 18 such as USB, FireWire, serial, Dallas Semiconductor button, docking station or other similar means, as depicted in FIG. 4”. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Poland’s system, as modified by Gubbini and Little, with D’Angelo’s wired and wireless communication configurations that demonstrating a faster data transfer rate in wired options compared to wireless options for cost effective system. See paragraphs 3-4 of D’Angelo.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poland in view of Gubbini and Little, as applied to claim 1, and further in view of Poland, et al., US 20030158482, hereafter referred to as “482”.

Regarding claim 10, Poland in view of Gubbini and Little teaches all the limitations of claim 1 above.
Poland in view of Gubbini and Little fails to teach wherein the beamformer comprises a master beam former and a plurality of micro beam formers.
However, 482 teaches wherein the beamformer comprises a master beam former (dynamic beamformer 20 of fig. 5) and a plurality of micro beam formers (sub-array beamformers 18 of fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s system, as modified by Gubbini and Little, with the dynamic beamformer and sub-array beamformers in 482 to make the apparatus energy efficient. See paragraph 3 of Poland.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poland in view of Gubbini and Little, as applied to claim 1, and further in view of Frelburger, et al., US 6475146.

Regarding claim 12, Poland in view of Gubbini and Little teaches all the limitations of claim 11 above.
Poland in view of Gubbini and Little fail to teach wherein the communication interface further comprises a power line powering the ultrasound image acquisition device.
However, Frelburger teaches a medical diagnostic ultrasound imaging system 100 which comprises a transducer 105, and coupled to a PDA 140 (see fig. 1) wherein the communication interface further comprises a power line powering the ultrasound image acquisition device (See col. 6, lines 55-61 that the external interface 175 may include one or more of the following types of wired and/or wireless interfaces: infrared, RF based, such as Bluetooth or 802.1 1b, serial, cellular, plain old telephone services (“POTS”), universal serial bus, IEEE 1394 (FirewireTM), Ethernet or combinations thereof including interface technologies now or later developed such as satellite based technologies”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Poland’s system, as modified by Gubbini and Little such that the communication interface further comprises a power line powering the ultrasound image acquisition device, as taught by Frelburger, as such a simplification would increase the functionality of the system while still providing safe accurate and complete examinations (see col. 1, lines 49-63 of Frelburger).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130054467 teaches determination of an appropriate frame rate of ultrasound images when connected to a handheld device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/            Examiner, Art Unit 3793                           


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793